

Exhibit 10(d)


2003-2005 Long-Term Incentive Award Measures


On January 9, 2003, the Compensation Committee of our Board of Directors
approved the performance measures for the three-year, long-term performance
award cycle of 2003-2005 under the Lincoln National Corporation Incentive
Compensation Plan, as amended and restated on March 8, 2001. The performance
measures are based on Lincoln National Corporation’s:


  

·  
shareholder return,

·  
growth in income from operations per share and

·  
return on equity.

 
Each of the performance measures are based on Lincoln National’s performance
relative to the performance of a peer group of companies.
 

As used above, income from operations is defined as net income determined in
accordance with generally accepted accounting principles (“GAAP”) excluding, as
applicable, the after-tax effects of realized gain or losses on investments and
derivatives, restructuring charges, gains (losses) related to reinsurance
embedded derivatives/trading account assets, cumulative effect of accounting
changes, reserve changes on business sold through reinsurance net of related
deferred gain amortization, gains (losses) on the sale of subsidiaries and
blocks of business and loss on early retirement of debt, including subordinated
debt. This is the measure that the Compensation Committee uses to evaluate the
performance of our businesses. Return on equity as used above is calculated
based on income from operations.
